DETAILED ACTION

Examiner’s Notes
Amendment to the claims filed on 06/30/2021 has been entered.
Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 06/10/2021.

Rejoinder
Claims 1-3, 6, 9-16, and 19-20 are directed to an allowable product.  Since claims 4-5, 7-8, and 17-18, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 06/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 14, and 19.

Regarding claim 1, SCHAEFER (US 20150207083 A1) teaches the compound of the formula (1) 
    PNG
    media_image1.png
    223
    310
    media_image1.png
    Greyscale
, wherein R2, R3, R4, R5, R6 and R7 are independently H, a C1-C25 alkyl group, a C6-C24 aryl group, or a C2-C30 heteroaryl group, and X1 is R16’, which is a C6-C24 aryl group or a C2-C30 heteroaryl group, and GAO (WO 2016069321 A2) teaches the deuterated alkyl for R1.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“with the proviso that at least one of the following (a), (b), or (c) is true: (a) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X1, X2, X3, X4, X5, and X6 is selected from CR6 or N, wherein each ring system has no more than three N; and each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, tetrapehenylene, azatetraphenylene, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino and combinations thereof, and Z is selected from NR3, O, S, or Se; (b) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X8 to X30 are independently selected from CR6 or N; O is C or Si; each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, 

Regarding claim 14, SCHAEFER (US 20150207083 A1) teaches an anode, a cathode, and an organic layer comprising the compound of the formula (1) 
    PNG
    media_image1.png
    223
    310
    media_image1.png
    Greyscale
, wherein R2, R3, R4, R5, R6 and R7 are independently H, a C1-C25 alkyl group, a C6-C24 aryl group, or a C2-C30 heteroaryl group, and X1 is R16’, which is a C6-C24 aryl group or a C2-C30 heteroaryl group, and GAO (WO 2016069321 A2) teaches the deuterated alkyl for R1.

“with the proviso that at least one of the following (a), (b), or (c) is true: (a) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X1, X2, X3, X4, X5, and X6 is selected from CR6 or N, wherein each ring system has no more than three N; and each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, tetrapehenylene, azatetraphenylene, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino and combinations thereof, and Z is selected from NR3, O, S, or Se; (b) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X8 to X30 are independently selected from CR6 or N; O is C or Si; each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arvlalkyl, alkoxy, aryloxy, amino, silyl, tetrapehenylene, azatetraphenylene, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino and combinations thereof, and W is selected from the group consisting of N, NR3, O, S, Se, CR4R5, SiR4R5, and GeR4R5; wherein each pendant, 6-member aromatic ring includes no more than three N, or there is no more than two N if the 6-member ring is a fused ring; (c) Y is NR3 and R3 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein Xi, X2, X3, X4, X5, and X6 is selected from CR2 or N, and wherein Z is selected from the group consisting of NR7, O, S, and Se, wherein R7 is selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, arylalkyl, aryl, heteroaryl, and combinations thereof, or one of R3, R4 and R5, can be a divalent aryl or heteroaryl ring system that links to another compound of Formula I; or R3 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X8 to X30 have the same definition as Xi-X7 in claim 1; wherein Q is C or Si; and wherein W is 

Regarding claim 19, SCHAEFER (US 20150207083 A1) teaches a consumer product comprising OLED comprising an anode, a cathode, and an organic layer comprising the compound of the formula (1) 
    PNG
    media_image1.png
    223
    310
    media_image1.png
    Greyscale
, wherein R2, R3, R4, R5, R6 and R7 are independently H, a C1-C25 alkyl group, a C6-C24 aryl group, or a C2-C30 heteroaryl group, and X1 is R16’, which is a C6-C24 aryl group or a C2-C30 heteroaryl group, and GAO (WO 2016069321 A2) teaches the deuterated alkyl for R1.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“with the proviso that at least one of the following (a), (b), or (c) is true: (a) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X1, X2, X3, X4, X5, and X6 is selected from CR6 or N, wherein each ring system has no more than three N; and each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, tetrapehenylene, azatetraphenylene, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino and combinations thereof, and Z is selected from NR3, O, S, or Se; (b) at least one R2 comprises at least one aryl or heteroaryl selected from the group consisting of:wherein X8 to X30 are independently selected from CR6 or N; O is C or Si; each R6 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726